Citation Nr: 1640111	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  10-41 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis.


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the Veteran's claim for an increased rating for his service-connected back disability.  The Veteran appealed that rating decision.  In a February 2014 decision, the Board found that a claim for TDIU was reasonably raised and remanded the TDIU claim for additional development, to include referring the claim to the Director of Compensation Service for consideration of TDIU on an extraschedular basis.  The Director made a negative finding in December 2014.  In an April 2016 decision, the Board remanded the issue to obtain relevant Social Security Administration records.  The case has returned to the Board for adjudication.

The issue of entitlement to a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is currently service connected for right shoulder bursitis, rated 40 percent disabling; degenerative disc disease of the lumbar spine, rated 20 percent disabling; scar, status post removal of stitches from chin, noncompensably rated; and scar, status post excision of nevi, noncompensably rated; and, his combined disability rating is 50 percent.  






CONCLUSION OF LAW

The criteria for entitlement to TDIU on a schedular basis have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 3.400(o), 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See October 2014 VCAA correspondence.  Additionally, the Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."   See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records, post-service treatment records, and Social Security Administration records have been obtained.  The file also contains statements and contentions made by the Veteran.  No outstanding evidence has been identified that has not otherwise been obtained.  The Veteran was not afforded a VA examination regarding this claim.  However, VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  The ultimate question of whether a Veteran is capable of sustaining or obtaining a substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").  

Moreover, as discussed below, the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(a) is being denied as a matter of law.  A medical examination addressing employability would not alter the outcome of this aspect of the appeal.

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.


II. TDIU

The Veteran alleges that he is entitled to a total disability rating based on individual unemployability.

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  Id.

Under 38 C.F.R. § 4.16(a), if there is only one service-connected disability, the disability must be rated at 60 percent or more to qualify for schedular TDIU.  If there are two or more service connected disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for right shoulder bursitis, rated 40 percent disabling; degenerative disc disease of the lumbar spine, rated 20 percent disabling; scar, status post removal of stitches from chin, noncompensably rated; and scar, status post excision of nevi, noncompensably rated.  His combined disability rating is 50 percent.  Accordingly, he does not meet the threshold for schedular TDIU.  Such would be the case even if all his service connected orthopedic disabilities were combined as a single rating.  In short, TDIU on a schedular basis must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet App 426 (1994); 38 C.F.R. § 4.16.


ORDER

Entitlement to a TDIU on a schedular basis is denied.


REMAND

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

The Board itself cannot assign an extraschedular rating in the first instance.  A claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Director of Compensation Service where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The pertinent inquiry is whether there is "plausible" evidence of unemployability warranting consideration under 38 C.F.R. §4.16(b) by referral to the Director, Compensation Service.

As noted above, this case was referred to the Director in February 2014.  Subsequent to the Director's December 2014 finding, additional treatment records and Social Security Administration (SSA) records were added to the claims file.  The Veteran's contention is that he is unable to work due to his service-connected lumbar spine disability.  The newly obtained evidence includes treatment for the Veteran's back and a disability finding by SSA based in part on the Veteran's back disability.  As such, there is additional "plausible" evidence of unemployability warranting consideration by the Director of the Compensation Service.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim of entitlement to TDIU to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  A copy of the Director's decision on this claim must be included in the claims file.

The Director should indicate review of the SSA records and updated treatment records. 

2. Readjudicate the claim for entitlement to a TDIU on an extraschedular basis.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


